Citation Nr: 0504975	
Decision Date: 02/23/05    Archive Date: 03/04/05	

DOCKET NO.  03-09 200	DATE
	)
	)


On appeal from the
Department of Veterans Affairs Regional Office in Boston, 
Massachusetts


THE ISSUE

Whether new and material evidence has been submitted to 
reopen a claim of entitlement to service connection for an 
acquired psychiatric disorder, to include a depressive 
disorder.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Stephen F. Sylvester, Counsel


INTRODUCTION

The veteran served on active duty from October 1967 to 
June 1968.

This case comes before the Board of Veterans' Appeals (Board) 
on appeal of an August 2002 decision by the Department of 
Veterans Affairs (VA) Regional Office (RO) in Boston, 
Massachusetts.  

In a decision of June 1977, the Board denied entitlement to 
service connection for psychiatric disorders variously 
diagnosed, including a personality disorder, anxiety 
neurosis, and schizophrenia.  Since the time of that 
decision, the veteran has submitted additional evidence in an 
attempt to reopen his claim.  The RO continued its denial of 
service connection for an acquired psychiatric disorder 
(including a depressive disorder), and the current appeal 
ensued.

The Board notes that, at the time of the aforementioned  
rating decision in August 2002, the RO denied entitlement to 
service connection for a depressive disorder on a de novo 
basis.  However, despite the determination reached by the RO, 
the Board must first find new and material evidence in order 
to establish its jurisdiction to review the merits of a 
previously-denied claim.  See Barnett v. Brown, 83 F.3d 1380 
(Fed. Cir. 1996); Jackson v. Principi, 265 F.3d 1366 
(Fed. Cir. 2001); see also VAOPGCPREC 05-92.  Accordingly, 
the Board will proceed on that basis.


FINDINGS OF FACT

1.  In a decision of June 1977, the Board denied entitlement 
to service connection for psychiatric disorders variously 
diagnosed.  

2.  Evidence submitted since the time of the Board's 
June 1977 decision is cumulative and/or redundant, and of 
insufficient significance to raise a reasonable possibility 
of substantiating the veteran's current claim.

3.  The veteran's case does not present a question of medical 
complexity or controversy.  


CONCLUSIONS OF LAW

1.  The decision of the Board in June 1977 denying the 
veteran's claim for service connection for psychiatric 
disorders variously diagnosed is final.  38 U.S.C.A. §§ 1110, 
7104 (West 2002). 

2.  Evidence received since the time of the Board's June 1977 
decision denying entitlement to service connection for 
psychiatric disorders variously diagnosed is new, but not 
material, and insufficient to reopen the veteran's claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2004).

3.  The opinion of an independent medical expert is not 
warranted.  38 U.S.C.A. § 7109 (West 2002); 38 C.F.R. 
§ 20.901(d) (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. 
No. 106-475, 114 Stat. 2096 (Nov. 9, 2000) (codified at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002) redefined VA's duty to assist the veteran in the 
development of a claim.  VA regulations for the 
implementation of the VCAA were codified as amended at 
38 C.F.R. §§ 3.102, 3.156(a), 3.159, and 3.326(a) (2003).

The notice requirements of the VCAA require VA to notify the 
veteran of any evidence that is necessary to substantiate his 
claim, as well as the evidence VA will attempt to obtain and 
which evidence he is responsible for providing.  Quartuccio 
v. Principi, 16 Vet. App. 183 (2002).

In the case at hand, in correspondence of December 2002, the 
RO provided notice to the veteran regarding the evidence he 
must provide to substantiate his claim, the evidence which 
the VA would obtain on his behalf, and the need to advise VA 
of or submit any additional information or evidence relevant 
to his claim.  While that notice was couched in terms of a 
decision on the merits (as opposed to one based on the 
submission of new and material evidence), this represented no 
prejudice to the veteran, inasmuch as he was given the 
benefit of a full de novo review of all pertinent evidence of 
record.  Moreover, the veteran was provided with a Statement 
of the Case and Supplemental Statement of the Case apprising 
him of various VA actions in his case.  

The Board is cognizant of the United States Court of Appeals 
for Veterans Claims' (hereinafter "the Court") recent holding 
in Pelegrini v. Principi, 18 Vet. App. 112 (2004) that 
Veterans Claims Assistance Act (VCAA) notice must be provided 
to a claimant before the initial unfavorable [agency of 
original jurisdiction (AOJ)] decision on a claim.  However, 
under the circumstances of this case, the Board is of the 
opinion that the RO's compliance with the VCAA notice 
provisions four months after the initial unfavorable decision 
is not prejudicial.  See Pelegrini, supra.  

While the notice provided to the appellant was not given 
prior to the first AOJ adjudication of the claim, the notice 
was provided by the AOJ prior to the transfer and 
certification of the appellant's case to the Board, and the 
content of the notice fully complied with the requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  After the 
notice was provided, the case was readjudicated and both a 
Statement of the Case and Supplemental Statement of the Case 
were provided to the appellant.  The veteran was provided 
every opportunity to submit evidence, and to attend a hearing 
at the RO before a Decision Review Officer, or before a 
Veterans Law Judge at the RO, or in Washington, D.C.  In 
fact, the veteran initially opted for a hearing before a 
traveling Veterans Law Judge, a request he later withdrew.  
The veteran has been provided with notice of the appropriate 
laws and regulations, and given notice of what evidence he 
needed to submit, as well as what evidence the VA would 
secure on his behalf.  Moreover, the veteran was given ample 
time to respond.  Accordingly, notwithstanding Pelegrini, to 
allow the appeal to continue would not be prejudicial to the 
veteran.  

Furthermore, the Board notes that the VA has made reasonable 
efforts to obtain relevant records adequately identified by 
the veteran.  In that regard, the Board notes that the 
evidence includes VA and private treatment records and 
examination reports.  Under the facts of this case, "the 
record has been fully developed" with respect to the issue on 
appeal, and "it is difficult to discern what additional 
guidance the VA could have provided to the veteran regarding 
what further evidence he could submit to substantiate his 
claim."  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  

All the VCAA requires is that the duty to notify is 
satisfied, and that claimants be given the opportunity to 
submit information and evidence in support of their claims.  
Once this has been accomplished, all due process concerns 
have been satisfied.  See Bernard v. Brown, 4 Vet. App. 384 
(1993); Sutton v. Brown, 9 Vet. App. 553 (1996); see also 
38 C.F.R. § 20.1102 (harmless error).  Accordingly, the Board 
concludes it should proceed, as specific notice as to which 
party could or should obtain which evidence has, in effect, 
been provided, and no additional pertinent evidence appears 
forthcoming.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002).  The veteran has had sufficient notice of the type of 
information needed to support his claim, and of the evidence 
necessary to complete the application.  Therefore, the duty 
to assist and notify as contemplated by the applicable 
provisions, including the VCAA, has been satisfied with 
respect to the issue on appeal.  Under the circumstances, 
appellate review may proceed without prejudice to the 
veteran.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  

Factual Background

In a decision of June 1977, the Board denied entitlement to 
service connection for psychiatric disorders variously 
diagnosed.  At the time of that decision, the Board found 
that the only psychiatric condition reflected by the 
veteran's service medical records was a personality disorder, 
a disability not subject to service connection.  Further 
noted was that service records showed no evidence of a 
psychoneurosis or psychosis.  Digestive disturbances, noted 
as possibly psychogenic in nature, were reported in 
April 1969, some 10 months following the veteran's separation 
from service.  However, the Board found those digestive 
disturbances suggested at most a psychoneurosis or 
psychophysiological gastrointestinal reaction, neither of 
which would be the subject of presumptive service connection.  
The Board found that psychogenic gastrointestinal symptoms, 
first noted in 1969, standing alone, could not properly be 
regarded as early manifestations of a psychosis first 
diagnosed several years later.  The Board found no persuasive 
evidence of a break with reality prior to 1975, too long 
after the veteran's discharge for his then diagnosed 
schizophrenia to have been considered service incurred or 
aggravated.  Based on such findings, the Board denied 
entitlement to service connection for psychiatric disorders 
variously diagnosed.  

VA records covering the period from August 1992 to 
January 1993 show treatment during that time for various 
psychiatric problems.

In March 2002, the veteran filed a claim for service 
connection for a "nervous condition." 

VA outpatient treatment records covering the period from 
June 2001 to June 2002 show treatment during that time for 
psychiatric difficulties.

In late June 2002, a VA psychiatric examination was 
accomplished.  Noted at the time was that a review of the 
veteran's background showed that he had a "very stormy 
childhood" with abusive parents who, apparently, had severe 
mental issues.  The veteran stated that he quit high school 
during his junior year, following which he "worked for a 
while," and then joined the military in 1967.  When 
questioned, the veteran stated that he had little memory of 
what had happened to him in the Navy other than that he was 
"in the hospital a lot" in Jacksonville (Florida).  According 
to the veteran, he was discharged from service due to his 
inability to cope with the military experience.

The veteran stated that he had been receiving outpatient 
treatment since the mid-1970's.  Also noted was that the 
veteran had been seeing a social worker on a regular basis.  
The veteran indicated that he had attempted to obtain 
employment as a teacher, but had not had any success.  
Further noted was that the veteran had little contact with 
his family, and kept pretty much to himself.  

On mental status examination, the veteran presented as an 
individual who was somewhat flat and morose, and who would 
have difficulty maintaining contact with any individual for a 
long period of time due to his high levels of negativity, 
anxiety, and difficulty in maintaining a positive outlook.  
The veteran's speech was flat.  He was well-oriented, and his 
memory function for events was within normal limits.  Remote 
memory was difficult for the veteran to dialogue, inasmuch as 
certain issues which took place in his development resulted 
in high levels of anxiety and inter-psychic agitation.  Noted 
at the time was that the veteran might have had psychotic 
breaks in the past.  At the time of examination, the 
veteran's motor activity was agitated, and his judgment was 
fair.  There was no evidence of any major thought disorder, 
though the veteran reported some suicidal ideation, as well 
as some sleep disturbance.  The veteran exhibited a negative 
outlook, and reported major social isolation in conjunction 
with high levels of anxiety, loneliness, and despair.  The 
pertinent diagnosis was major depressive disorder, with 
severe anxiety features.  Noted at the time of examination 
was that the veteran was apparently receiving Social Security 
disability benefits for his mental disturbance.  

VA outpatient treatment records covering the period from 
June 2002 to August 2003 show treatment during that time for 
various psychiatric problems, and for other unrelated medical 
difficulties. 

Received in September 2003 were VA records showing treatment 
for psychiatric problems, as well as other unrelated medical 
problems.  Pertinent diagnoses noted during that time 
included paranoid schizophrenia, depression/anxiety, 
hysterical personality, major depression with anxiety 
features, adjustment disorder with depressed mood, and 
atypical psychosis.

During the course of an RO hearing in early April 2004, the 
veteran offered testimony regarding the nature and etiology 
of his current psychiatric disability.

Received in April 2004 were numerous records of the Social 
Security Administration, showing treatment for psychiatric 
difficulties, as well as various other unrelated medical 
problems. 

Analysis

The veteran in this case seeks service connection for an 
acquired psychiatric disorder, to include a depressive 
disorder.  In that regard, service connection may be granted 
for disability resulting from disease or injury incurred in 
or aggravated by active military service.  38 U.S.C.A. 
§§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2004).  
Moreover, where a veteran served ninety (90) days or more 
during a period of war, and a psychosis becomes manifest to a 
degree of 10 percent within one year from date of termination 
of such service, such disease shall be presumed to have been 
incurred in service, even though there is no evidence of such 
disease during the period of service.  This presumption is 
rebuttable by affirmative evidence to the contrary.  
38 U.S.C.A. §§ 1101, 1112, 1113 (West 2002); 38 C.F.R. 
§§ 3.307, 3.309 (2004).  

However, once entitlement to service connection for a given 
disorder has been denied by a decision of the Board, that 
determination is final.  38 U.S.C.A. § 7104 (West 2002).  
Where a claim for entitlement to service connection has been 
previously denied, and that decision becomes final, the claim 
can be reopened and reconsidered only if new and material 
evidence is presented with respect to that claim.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2003).  

The Board notes that the regulations implementing the VCAA 
include a revision of 38 C.F.R. § 3.156(a).  The revised 
version of 38 C.F.R. § 3.156(a) is applicable to claims filed 
on or after August 29, 2001.  Here, the veteran's application 
to reopen his previously denied claim of service connection 
for an acquired psychiatric disorder (including a depressive 
disorder) was filed in March 2002 and, as such, the new or 
"amended" version of 38 C.F.R. § 3.156(a) applies to his 
claim.  See 38 C.F.R. § 3.156(a) (2004).  

In that regard, evidence is considered to be "new" if it was 
not previously submitted to agency decisionmakers.  Evidence 
is "material" if, by itself, or when considered with previous 
evidence of record, it relates to an unestablished fact 
necessary to substantiate a claim.  New and material evidence 
can be neither cumulative nor redundant of the evidence of 
record at the time of the last prior final denial of the 
claim sought to be reopened, and must raise a reasonable 
possibility of substantiating the claim.  38 U.S.C.A. § 5103 
(West 2002); 38 C.F.R. § 3.156 (2004).  In addition, new 
evidence may be found to be material if it provides a "more 
complete picture of the circumstances surrounding the origin 
of the veteran's injury or disability, even where it will not 
eventually convince the Board of Veterans' Appeals to alter 
its decision." See Hodge v. West, 155 F.3d. 1356 (Fed. Cir. 
1998).  

In the present case, at the time of the prior Board decision 
in June 1977, it was determined that the veteran did not 
suffer from a psychiatric disorder which had its origin 
during his period of active military service.  While during 
service, the veteran was diagnosed with a personality 
disorder, that disability was, and continues to be, an 
inappropriate subject for service connection under the 
applicable law and regulations.  See 38 C.F.R. § 3.303 
(1994).  Based on a review of the evidence of record, the 
Board was of the opinion that psychogenic digestive problems 
first noted in 1969 could not be regarded as early 
manifestations of a psychosis first diagnosed a number of 
years later.  Ultimately, the Board determined that the 
evidence revealed no relationship between the veteran's 
postservice anxiety neurosis and schizophrenia and any 
incident or incidents of his period of active service.  That 
decision was adequately supported by, and consistent with the 
evidence of record, and is now final.  

Evidence submitted since the time of the Board's June 1977 
decision, consisting of numerous VA and private treatment 
records and examination reports, and a record of the 
veteran's testimony at an RO hearing in April 2004, while 
"new" in the sense that it was not previously of record, is 
not "material."  Such evidence shows only continuing 
treatment for the veteran's various psychiatric problems, 
with no demonstrated nexus between those "problems" and his 
period of active military service.  While the veteran may 
currently be in receipt of Social Security disability 
benefits for his psychiatric symptomatology, that has no 
bearing on the relationship between such symptomatology and 
the veteran's active service.  

The Board notes that, following a VA psychiatric examination 
in June 2002, the veteran received a diagnosis of major 
depressive disorder with severe anxiety features.  However, 
that examination made it abundantly clear that the veteran 
had experienced psychiatric "difficulties" since at least his 
high school years.  Moreover, at no time during the course of 
the examination was it indicated that the veteran's major 
depressive disorder was in any way related to an incident or 
incidents of his period of active military service.  

In the absence of new and material evidence, the veteran's 
claim of service connection for an acquired psychiatric 
disorder is not reopened, and the appeal must be denied.  

In reaching the above determination, the Board has given due 
consideration to the request of the veteran's accredited 
representative that the Board obtain the opinion of an 
independent medical expert.  However, based on the available 
evidence, it does not appear that the veteran's case presents 
a question of such medical complexity or controversy as to 
require such an opinion.  38 C.F.R. § 20.901(d) (2004).  
Accordingly, such an opinion will not be sought.  Moreover, 
in the absence of the submission of new and material 
evidence, the VA is not obligated to request a medical 
opinion or examination.  38 C.F.R. § 3.159(c)(4)(iii).

In reaching the conclusions above the Board has considered 
the applicability of the benefit of the doubt doctrine.  
However, as the preponderance of the evidence is against the 
veteran's claim, that doctrine is not applicable in the 
instant appeal.  See 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49, 55-57 (1991).   




ORDER

New and material evidence not having been submitted, the 
veteran's previously-denied claim of service connection for a 
psychiatric disorder variously diagnosed, is not reopened, 
and the appeal is denied.



	                        
____________________________________________
	KATHY A. BANFIELD
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


